Citation Nr: 1527766	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.  



REPRESENTATION

Appellant represented by:	James G. Fausons, Attorney



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1985 to October 1985, and May 1989 to September 1989.  He also served on active duty from November 1989 to December 1993, including service in the Southwest Asia theater of operations from January to May 1991.  The appellant was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the appellant's character of service was previously found to be a bar to VA benefits in a December 1994 administrative decision.  Ordinarily, this matter would be considered final.  However, during the pendency of this appeal, the appellant has submitted relevant service treatment and personnel records that had not been associated with the claims file.  Hence, the Board will adjudicate this claim de novo.  See 38 C.F.R. § 3.156(c).  


FINDINGS OF FACT

1.  The appellant was administratively discharged in December 1993 under other than honorable conditions for the good of the service.  

2.  The appellant's service from November 1989 to December 1993 did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.  


CONCLUSION OF LAW

The character of the appellant's service does not constitute a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement to VA benefits; statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).  

38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions is willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Id.  

The appellant served on active duty from November 1989 to December 1993.  His service personnel records show that he was discharged under other than honorable conditions, including service in the Southwest Asia theater of operations from January 1991 to May 1991.  In October 1993, the Veteran was disciplined for drinking excessively and speaking of killing himself and his wife; a prior diagnosis of alcohol abuse and outpatient treatment was noted.  It was also noted that his sleep pattern changed in 1991 after his service in the Gulf War, and that when he returned he found his then-wife pregnant by another man.  He was prescribed a therapeutic trial of lithium for a diagnosis of bipolar disorder.  A Medical Evaluation Board narrative summary report noted that the appellant was admitted to the Army Medical Center psychological service in September and October 1993 because of alcohol intoxication, behavioral changes and a physical fight with military police.  The appellant reported his current symptoms began shortly after he arrived in Saudi Arabia.  It was noted that he received medals for exemplary behavior.  The diagnosis was bipolar disorder, manic, currently in good control on lithium; the recommendation was that he was unfit for military service.  

In a December 1994 administrative decision, the RO determined that the character of the appellant's discharge from service was a bar to the receipt of VA benefits, as the "other than honorable conditions" discharge in December 1993 was issued as a result of willful and persistent misconduct.  

On close review of the record, the Board finds that the record adequately supports the appellant's claim that his actions did not constitute willful and persistent misconduct.  Specifically, the appellant's service personnel records contain no negative evaluation until September 1993 when he was cited for alcohol intoxication and a physical fight with military police.  

Based on the foregoing evidence, the Board finds that the appellant's actions did not constitute willful and persistent misconduct; rather, what is shown are a couple of offenses in September and October 1993, after approximately three and a half years of meritorious service.  Specifically, it is not shown that he had a pattern of misconduct.  The appellant's usage of alcohol to excess was not, of itself, willful misconduct.  Moreover, given the appellant's circumstances of his active service (i.e., diagnosis of a psychiatric disorder, life stressors), it is understandable.  The evidence does not show that the appellant had any extensive history of substance abuse.  Rather, the evidence supports that he turned to substance abuse following his service in the Southwest Asia theater of operations.  

The Board finds noteworthy that the appellant served without incident prior to being diagnosed with bipolar disorder in October 1993.  The Board finds that the appellant's inappropriate behaviors leading to his under other than honorable conditions discharge do not reflect a pattern of willful and persistent misconduct.  The picture presented reflects instead an individual's attempt to cope with the aggregate impact of various life and service stressors, as well as a newly diagnosed psychiatric disorder.  The Board finds that the appellant's pattern of offenses in service leading to his discharge did not rise to the level of willful and persistent misconduct.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits.  


ORDER

The appeal seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


